Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 3, 5, 6, 8, 9, 11, and 12, drawn to a method of quantitating free (unbound) human C5 complement protein (C5) from a sample, comprising steps that include immobilizing capture antibody on a particular assay plate, dilution of the sample, and keeping sample on ice.

Group II, claim(s) 2, 4, and 13-20, drawn to a method of quantitating free (unbound) human C5 complement protein (C5) from a sample, comprising steps that include immobilizing capture antibody onto particles, using capillary action to add capture antibody to columns, and using capillary action to add sample to the columns.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of binding biotinyated anti-C capture antibody to streptavidin-coated support, capturing free (unbound) C5 in the sample, and detecting the captured free C5, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of 
Kulikowski (USPGPUB 20160263126) in view of Cochran (US PGPUB 20160266136).
	More specifically, Kulikowski in paragraph 0274 discloses ELISA kits for detection of C5, and in paragraph 0047 discloses anti-C5 antibodies are used for testing for diseases such as psoriasis and rheumatoid arthritis. Kulikowski also teaches in paragraph 0277 using microsphere-based immuno-multiplexing, wherein each sample was analyzed and the level of 107 different plasma proteins quantitated. However Kulikowski is silent as to capturing free (unbound) C5 and detecting the capture free C5. 
However Cochran (US PGPUB 20160266136) teaches in paragraph 0293 detecting free, unbound target (Gas6) wherein MYD1 Fc was used as a capture reagent in order to ensure the 
detection of free, unbound Gas6, and not Gas6/Axl Fc complexes.  Detection of 
Gas6 was carried out using a biotinylated polyclonal anti-mouse Gas6 antibody 
(R&D Systems) and streptavidin HRP (Trevigen Inc.). It would have been obvious to one skilled in the art that detecting the target that is free and unbound is one known format for detection the target, as exemplified by Cochran.
 	Also, while neither Kulikowski nor Cochran teach that the capture antibody is biotinylated to streptavidin coated support, Cochran does teach that the detection antibody is biotinylated for binding to streptavidin (HRP) for detection (para. 0293). Thus, Chochran essentially shows the reverse of Applicant’s claims, i.e., that the detection antibody is biotinylated rather than the capture antibody being biotinylated. However it would have been predictable by the skilled artisan that any known means for immobilizing the capture antibody to the microspheres disclosed by Kulikowski can be used, including biotin (or biotinylated capture antibody) for binding to its known binding partner, such as streptavidin, such as shown by Cochran (para. 0293).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641